department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code date legend city state dear contact person identification_number telephone number employer_identification_number we have considered your request dated date and revised by letter dated date for a ruling with regard to your adopted plan of dissolution under sec_501 of the internal_revenue_code code and the resulting tax treatment of distributions made to your members facts you are recognized as exempt under sec_501 of the code as a teachers’ retirement fund association of a purely local character you are not a qualified_retirement_plan under sec_401 of the code you accumulate and manage funds to provide retirement death and disability benefits to retired and permanently disabled teachers who are your members memberships are available to professional employees of city's public schools and the city educational association who are in good health and age fifty or younger at the time of application your members pay dues according to the class of membership that they select when a member reaches age they become eligible to receive a retirement benefit that is a monthly annuity not a guaranteed annuity your revenue consists solely of amounts received from assessments on the teaching salaries of your members and income in respect of your investments over the years the number of new members has decreased due to the availability of more attractive retirement and annuity_plans with a decreasing membership your governance and administrative costs have become more prohibitive as a result your trustees decided to dissolve and distribute your assets to your members in satisfaction of all existing obligations to provide current or future retirement benefits neither your original articles of incorporation nor your constitution specifies procedures for dissolution as a result you filed revised articles with the state secretary of state providing procedures for dissolution and amended your constitution to provide for dissolution as authorized under state nonprofit laws your trustees adopted a plan of dissolution and upon receipt of a favorable ruling plan to submit the plan to the members for approval upon such approval you plan to dissolve liquidate and wind up your affairs in accordance with the plan of dissolution the plan of dissolution provides that your trustees shall determine and pay your obligations and liabilities and create a reserve to pay unknown or contingent liabilities and costs incurred related to the dissolution on the termination_date all dues and benefits will cease from the funds remaining after payment of your obligations and liabilities you will make the distributions in the following order to current annuitants a lump sum equal to the actuarial equivalent of their future monthly benefit but not less than dues paid plu sec_3 percent interest compounded annually reduced by the aggregate amount of monthly benefits paid to the annuitant through the termination_date to active members with more than ten years of membership a lump sum equal to the actuarial equivalent of the member's accrued_benefit but not less than the aggregate dues paid_by the member plu sec_3 percent interest compounded annually through the termination_date to active members with less than ten years of membership a lump sum equal to the aggregate dues paid_by the member plu sec_3 percent interest compounded annually through the termination_date to current annuitants and active members any funds remaining distributed pro_rata based on the person’s membership classification rulings requested your dissolution and liquidation according to the plan of dissolution will not adversely affect your exempt status under sec_501 of the code amounts distributed to members according to your plan of dissolution will not be subject_to sec_72 of the code law sec_72 of the code provides rules that govern the income_taxation of all amounts received under annuity_contracts and amounts received during the insured’s life from life_insurance policies and endowment contracts sec_72 of the code provides rules for taxing a distribution that is taxable under sec_72 and is received as an annuity an annuity is a series of periodic_payments for a fixed period or over someone's lifetime sec_72 of the code imposes a percent penalty if any taxpayer receives any amount under an annuity_contract sec_501 of the code states that teachers’ retirement fund associations of a purely local character are exempt from federal tax if a no part of their net_earnings inures other than through payment of retirement benefits to the benefit of any private_shareholder_or_individual and b the income consists solely of amounts received from public taxation amounts received from assessments on the teaching salaries of members and income in respect of investments sec_1_72-2 of the income_tax regulations regulations states that amounts subject_to sec_72 in accordance with subparagraph of this section are considered as amounts received as an annuity only in the event that all of the following tests are met i ii ii they must be received on or after the annuity_starting_date as that term is defined in paragraph b of sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and except as indicated in subparagraph of this paragraph the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_501_c_9_-4 of the regulations states that it will not constitute prohibited inurement if upon termination of a plan established by an employer any remaining assets are applied to provide either directly or through insurance life sick accident or other permissible employee welfare benefits similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement of the amount distributed to members is determined on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of the employer in 795_f2d_1303 the court noted that sec_501 was similar in purpose and time to sec_501 sec_501 was first enacted as sec_103 of the revenue act of ch 45_stat_791 sec_501 was first enacted in the same statute sec_103 of the revenue act of ch 45_stat_791 the court stated that sec_501 introduced into the law a new kind of exempt_organization namely teachers’ retirement fund associations of a purely local character h_r conf_rep no cong sess at c b part analysis ruling_request sec_501 of the code does not expressly describe the effect of dissolution on exempt status this section does state that no part of such an organization's net_earnings inures other than through payment of retirement benefits to the benefit of any private_shareholder_or_individual without regulations available with respect to sec_501 we can look to the sec_501 regulations for guidance on the tax treatment the regulations under sec_501 were enacted under the same statute as sec_501 and have a similar purpose see 795_f2d_1303 organizations that are exempt under sec_501 and sec_501 of the code are both organized and operated to provide benefits to their members and are subject_to the proscription against inurement under sec_1_501_c_9_-4 of the regulations the dissolution of an organization will not constitute prohibited inurement if the amounts distributed to members are determined based on objective and reasonable standards which do not result in either unequal payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association you propose to dissolve your organization and distribute your assets after payment of liabilities first to your annuitants second to your active members with more than ten years membership and third to your newest active members here the amounts of your distributions will be either the actuarial value of the annuitants’ future_benefits or the accrued amount of the active members’ benefits finally if any assets remain you will make pro_rata distributions based on the members’ selected membership classification distributing your assets using criteria such as length of time in membership expected or accrued_benefit amounts and self-selected membership classification do not cause either unequal payments to similarly situated members or disproportionate payments to officers shareholders or highly compensated employees your plan of distribution appears to be in accordance with the plain and ordinary meaning of sec_501 of the code and appears to satisfy the requirements of sec_1 c - d of the regulations and prohibited inurement will not occur under the facts and circumstances described in your ruling_request therefore your plan of dissolution will not adversely affect your status as an organization described in sec_501 of the code ruling_request sec_72 of the code provides rules that govern the income_taxation of all amounts received under annuity_contracts and amounts received during the insured’s life from life_insurance policies and endowments contracts sec_72 provides rules for taxing a distribution that is taxable under sec_72 and is received as an annuity an annuity is a series of periodic_payments for a fixed period or over someone’s lifetime see black and skipper life_insurance ed see also sec_1_72-2 of the regulations for amounts considered as amounts received as an annuity the plan is a plan of dissolution that results in a one-time lump sum distribution of assets the plan is neither an annuity_contract nor in the form of an annuity accordingly sec_72 does not apply to the lump sum payments in question sec_72 of the code imposes a percent penalty on amounts received by a taxpayer under an annuity_contract the legislative_history of sec_72 indicates that congress intended to deter the use of annuity_contracts for short-term investment and income_tax deferral since the payments in question are not subject_to sec_72 the payments are not subject_to the percent penalty imposed under sec_72 conclusion accordingly based on the foregoing we rule as follows your dissolution and liquidation according to your plan of dissolution will not adversely affect your exempt status under sec_501 of the code amounts distributed to members according to your plan of dissolution will not be subject_to sec_72 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
